Citation Nr: 1814713	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  15-06 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an additional period for a temporary total rating due to hospitalization in excess of 21 days for a service connected disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for headaches and if so, whether service connection is warranted. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a left ear hearing disability, and if so, whether service connection is warranted.

4.  Entitlement to service connection for a right ear hearing disability. 

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a sleep disability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March and June 2014, January 2015 and June 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

In a June 2015 rating decision, the RO increased the Veteran's rating for bipolar disorder to 70 percent, effective November 1, 2013 and March 1, 2014.  In March 2016 the Veteran filed a Notice of Disagreement (NOD) with the increased rating and the effective date.  However, the RO has not issued a Statement of the Case (SOC) in response to the NOD.  As the RO has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999) (where an NOD had not been recognized).  As the record reflects that the NOD has been recognized and that additional action is pending, a remand of the issues pursuant to Manlincon is not warranted in this case.

The issues of entitlement to service connection for a bilateral hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for a temporary total disability rating due to hospitalization over 21 days was granted in December 2012, March 2014 and June 2014 rating decisions for the periods of April 12, 2012 through June 30, 2012, August 5, 2013 through October 31, 2013, and from December 18, 2013 through February 28, 2014; there is no further evidence of any additional hospitalization over 21 days due to his service-connected bipolar disability.  

2.  The claim for entitlement to service connection for headaches was denied in an October 2012 unappealed decision; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to decide the claim.

3.  The Veteran's headaches are at least as likely as not caused or aggravated by his service-connected bipolar disability.

4.  The claim for entitlement to service connection for a left ear hearing loss disability was denied in a December 1985 unappealed decision; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to decide the claim.

5.  Hypertension was not manifest in service and is unrelated to service.  It was not demonstrated within 1 year following separation from service.

6.  The evidence of record does not indicate that the Veteran has a sleep disability.  



CONCLUSIONS OF LAW

1.  The criteria for additional entitlement to a temporary total rating due to a hospitalization over 21 days for a service-connected condition have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.29 (2017).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for headaches and a left ear hearing loss disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Resolving doubt in favor of the Veteran, service connection for headaches is warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.3310 (2017).

4.  Hypertension was not incurred in or aggravated by service, is not attributable to service, and may not be presumed to have been incurred in service.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

5.  A claimed sleep disability was not incurred in or related to active service.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II.  Application to Reopen Based on New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence to warrant reopening his previously denied claims for service connection for headaches and a left ear hearing loss disability.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a December 1985 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a left ear hearing loss disability due to his failure to report for a VA examination.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the December 1985 rating decision is final.  

In an October 2012 rating decision, the RO denied the Veteran's claim for entitlement to service connection for migraine headaches due to no evidence that the headaches were related to service.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the October 2012 rating decision is final.  
Since the last final decisions, the Veteran submitted a medical opinion which related his headaches to his service-connected bipolar disability.  As this evidence had not been previously reviewed by agency makers, the Board finds that it is new evidence under 38 C.F.R. § 3.156(a).  Moreover, the Board finds that the evidence is not only new but also material.  It relates to unestablished facts necessary to substantiate the claim and also raises a reasonable possibility of substantiating the claim.  In that regard, the new evidence shows a basis for secondary service connection.  A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of the new claim; however, if new and material evidence is submitted supporting the new theory of causation, the claim must be reopened.  See Boggs v. Peake, 520 F.3d 1330 (2008).  The medical opinion is competent evidence to support the new theory of entitlement.  

Also, the Veteran appeared for a VA audiological examination in November 2014.  The Board likewise finds that the evidence from the VA examination is new and material.  The basis for the previous denial was the Veteran's failure to report for a VA examination. 

Accordingly, the Veteran's claims for service connection for a left ear hearing loss disability and migraine headaches are reopened.

III.  Service Connection

In order to obtain service connection under 38 U.S.C. §§ 1110, 1131 (2012) and 38 C.F.R. § 3.303 (a) (2017) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). Secondary service connection is also available for disabilities that are proximately due to or the result of a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).


Headaches

On the one hand, the Veteran was afforded a VA headaches examination in September 2012 where the examiner opined that the Veteran's headaches were less likely than not related to service.  The examiner reasoned that the Veteran's service treatment records indicate that his headaches during service were accompanied by other flu like symptoms and also experienced a head injury with no residuals form either incident.  The examiner did not consider any secondary service connection theory.  

On the other hand, a May 2015 private treatment opinion from Dr. H.S. states that, "The Veteran's headaches are clearly and obviously aggravated by his service connected bipolar disorder."  He reasoned that the Veteran's lack of sleep due to his bipolar disorder is known to contribute to headaches and the medications prescribed for his bipolar disorder also contribute to his headaches.  He cited to an article which detailed a study on headaches and mood disorders.  He acknowledged the Veteran's history of head trauma and opined that the Veteran's headaches were "probably multifactorial."  

The Board credits Dr. H.S.'s May 2015 opinion.  He appears to be familiar with the Veteran's service and post-service history and opined in favor of a connection between the Veteran's headaches and his service-connected bipolar disorder.  He acknowledged other unfavorable evidence, but still concluded that the Veteran's headaches were related to a service connected disability.  The Board affords some probative value to the September 2012 VA examiner's opinion regarding direct service connection; however, since the examiner did not address the viable secondary theory of entitlement, the Board finds it to be less probative than the May 2015 private opinion.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for headaches is granted.

Hypertension

Hypertension, considered as a "cardiovascular-renal disease," is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive provisions of 
38 C.F.R. § 3.303 (b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2017).

VA treatment records indicate that the Veteran carries a diagnosis of hypertension.  However, service treatment records do not show a diagnosis of hypertension.  The Veteran has not pointed to any evidence which the Board may relate his current hypertension to his active service.  Further, the record does not reflect a diagnosis of hypertension during the one-year presumptive period after the Veteran's separation from service. Service connection is therefore not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a) (2015).

As the preponderance of the evidence is against the claim for service connection for hypertension, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  See 38 U.S.C.A. § 5107 (b)(West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Sleep Disorder

Congress has specifically limited entitlement to service- connection for disease or injury to cases where such have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131.  Hence, in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). A symptom alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

There is evidence that the Veteran experiences sleep problems.  The current evidence of record indicates that the Veteran's difficulty sleeping is related to service-connected bipolar disability.  However, there is no evidence of an identifiable sleep disability.  

In the absence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, entitlement to service connection for a sleep disability is not warranted.

IV.  Temporary Total Rating Due to Hospitalization

The Veteran contends, without specificity, that he is entitled to an additional period of a temporary total due to his hospitalization over 21 days for his service-connected bipolar disorder.  See September 2014 Notice of Disagreement.  

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  Subject to the provisions of paragraphs (d), (e), and (f) of § 4.29, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  38 C.F.R. § 4.29 (a).

The Veteran has had several periods of hospitalization due to his bipolar disorder, some which have lasted less than 21 days (not entitled to a temporary total rating) and some which have last more than 21 days (entitled to a temporary total rating).  In an October 2012 rating decision, the RO granted entitlement to service connection for a bipolar disorder, effective April 12, 2012.  Therefore, the Board will only consider hospitalizations for a bipolar disorder (over 21 days) which occurred after April 12, 2012.  To date, the RO has granted temporary totals for the following hospitalizations: April 12, 2012 to June 30, 2012 (December 2012 rating decision); August 5, 2013 to October 31, 2013 (March 2014 rating decision); December 18, 2013 to February 28, 2014 (June 2014 rating decision).  

Upon review of the Veteran's medical records, there are no other times where the Veteran was hospitalized for over 21 days.  There is evidence that in 2014 the Veteran was hospitalized at the West Palm Beach VA Medical Center; however, the hospitalizations did not last more than 21 days.  The Veteran has not provided specific medical evidence demonstrating an extended or additional period of hospitalization due to bipolar disorder to warrant additional temporary total ratings under 38 C.F.R. § 4.29.  Thus, the appeal is denied.  


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an additional temporary total disability rating based on the need for hospitalization for service-connected bipolar disorder exceeding 21 days is denied.  

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for migraine headaches having been received, to this extent the claim to reopen is granted.  

Entitlement to service connection for migraine headaches is granted. 

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a left ear hearing loss disability having been received, to this extent the claim to reopen is granted.  

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a sleep disability is denied. 


REMAND

The record raises a question as to whether the Veteran had bilateral hearing loss which preexisted service.  The November 2014 VA examiner found that the Veteran "clearly had hearing loss in both ears at enlistment."  However, having carefully reviewed the record, the Board finds that the Veteran's entrance examination does not list a bilateral hearing loss disability.  Therefore, the presumption of soundness applies.  On remand, the Veteran should be afforded a VA examination to determine whether he clearly and unmistakably suffered from a bilateral hearing loss disability prior to service, and if so, whether the hearing loss disability clearly and unmistakably was not aggravated by service.  If the examiner finds that the bilateral hearing loss disability did not preexist service, then an opinion as to whether the Veteran's current hearing loss disability is related to active service should be obtained.  The Board is also remanding the matter of entitlement to service connection for tinnitus as inextricably intertwined with the hearing loss matter since the November 2014 examiner stated that the tinnitus is related to the hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Then, schedule the Veteran for a VA examination concerning his claim for a bilateral hearing loss disability.  The electronic claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner should provide a medical opinion that expressly addresses the following:

(a)  Opine as to whether it is clear and unmistakable (obvious, manifest, and undebatable) that the bilateral hearing loss disability pre-existed active service.  

(b)  If so, the examiner must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing bilateral hearing loss disability WAS NOT aggravated (i.e., permanently worsened) during service; or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  

(c)  If it did not preexist service, the examiner must opine as to whether any current bilateral hearing loss disability at least as likely as not (a probability of 50 percent or greater) began in or is related to service.  

The Board is returning the matter for another medical opinion since the November 2014 inaccurately stated that the Veteran's hearing loss disability preexisted service.  Since no hearing loss disability was noted on his entrance examination, the legal standard for deciding whether the hearing loss disability preexisted service is heightened. 

Please provide a complete explanation for all opinions.

2.  Thereafter, ensure that the examination report complies with the remand directives set forth above.  Then, readjudicate the claims on appeal, including the inextricably intertwined claim for tinnitus.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


